Citation Nr: 1718492	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial compensable rating for herpes simplex.



ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran did not request a hearing.  The appeal was remanded in September 2014 for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal, the Veteran's herpes simplex has been manifested by less than 5 percent of the entire body, less than 5 percent of the exposed area affected, and has not required more than topical therapy.

CONCLUSION OF LAW

The criteria for an initial compensable rating for herpes simplex have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Also, the Veteran was subsequently notified in October 2011.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and service treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The RO has rated the Veteran's herpes simplex by analogy to dermatitis or eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  A noncompensable rating is warranted for eczema when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the previous 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  

In his April 2012 notice of disagreement, the Veteran reported that herpes causes painful scars on his penis.  

The Veteran underwent a VA examination in January 2013 and reported experiencing outbreaks once or twice a month that last five days on average.  He reported successfully treating the outbreaks with topical cream.  The VA examiner specified that the Veteran does not use systemic corticosteroid or immunosuppressive medication.  The Veteran reported that he would feel pain after an outbreak and have scabbing around the base of the glans of the penis.  The VA examiner reported normal anatomy and specified that no skin manifestations or symptoms existed at the time of the examination.  

In March 2013, during a VA dermatology consultation, the Veteran reported a diagnosis of herpes simplex in 1981 and experiencing approximately five outbreaks a year since being diagnosed.  

In October 2015, the Veteran underwent an examination in London, England in accordance with the September 2014 Board Remand.  The examiner reported that the Veteran's outbreaks occurred between once in two weeks to once in three months.  The Veteran applied Valtrex ointment to treat his herpes simplex outbreaks.  He reported using topical medications less than six weeks in duration a year.  The physical examination showed no abnormality or evidence of scarring.  The doctor reported that there is no systemic disease and that the Veteran does not take systemic medication.  Also, there have been no debilitating or non-debilitating episodes in the past twelve months.  The total body area involved was noted to be less than 5 percent and the total exposed area is 0 percent.  

The United States Court of Appeals for Veterans Claims (the Court) has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed  approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  In this case, the October 2015 examination revealed that the Veteran works full-time at the local airbase and that his herpes has not impacted his ability to work.  Also, the January 2013 VA examination reported that the Veteran's herpes did not impact his ability to work.  Further, the Veteran submitted a color photograph of a herpes simplex outbreak in February 2013 that was reviewed by the January 2013 and October 2015 examiners.  

Additionally, the Board is cognizant of the recent Court holding in Johnson v. McDonald, 27 Vet. App. 497 (2016); however, as the Veteran does not use a topical corticosteroid for his service-connected skin condition, the holding in this case is not for application.  The Veteran reported in his examinations that when he has a herpes simplex outbreak, he applies Valtrex ointment to the area with the outbreak.  In the past, he used acyclovir with similar effectiveness.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the foregoing, the Board finds the preponderance of the evidence against the Veteran's claims for an increased rating.  Absent manifestations of herpes simplex of 5 percent or greater of the entire body or exposed area affected, no more than topical therapy, and no evidence of scarring, the Veteran does not meet the criteria for an initial compensable for herpes simplex.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's skin disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Accordingly, the noncompensable rating is confirmed and continued, and the appeal is denied. 


ORDER

An initial compensable rating for herpes simplex is denied.


____________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


